Citation Nr: 1101379	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  06-37 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Portland, Oregon


THE ISSUE

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a scar on the lungs.

3.  Entitlement to service connection for scars of the chest.

4.  Entitlement to service connection for facial scars due to 
chemotherapy.

5.  Entitlement to service connection for residuals of dental 
extraction, to include numbness of the face.

6.  Entitlement to a compensable rating for residuals of a left 
orchidectomy.





REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran served on active duty from September 1984 to February 
2005.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In August 2010, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge at the RO.  A transcript of 
that hearing is of record.  

The record was held open for 60 days following the Board hearing 
to provide the Veteran with additional time and opportunity to 
submit medical evidence.  However, no records have been received.


FINDINGS OF FACT

1. The Veteran's tinnitus had its onset in service.

2.  On August 31, 2010, prior to the promulgation of a decision 
in the appeal, the appellant, through his authorized 
representative, requested that his appeal involving claims of 
service connection for a scar on the lungs, scars of the chest, 
facial scars due to chemotherapy, and residuals of dental 
extraction, to include numbness of the face, as well as a claim 
of entitlement to a compensable rating for residuals of a left 
orchidectomy, be withdrawn.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for tinnitus have been met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2010).

2.  The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) have been met with respect 
to the Veteran's claims of service connection for a scar on the 
lungs, scars of the chest, facial scars due to chemotherapy, and 
residuals of dental extraction, to include numbness of the face, 
as well as a claim of entitlement to a compensable rating for 
residuals of a left orchidectomy. 38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the Board's favorable determination, no further 
discussion of VCAA compliance is needed at this time.  

I. Service Connection- tinnitus

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  

Service connection may be also granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the current disability  and the in-service 
disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

The determination as to whether the requirements for service 
connection have been met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

In this case, the Veteran contends that his tinnitus had its 
onset in service.  Specifically, he asserts it is due to exposure 
to airplane noise and generators on the flight line while 
performing his duties as a mailman.  He also points out that he 
completed and signed his application for benefits in service on 
February 16, 2005, prior to discharge.  His DD Form 214 reflects 
that he served as an information management craftsman.  The Board 
observes that the duties of this military occupational specialty 
include distributing mail, and therefore the Veteran was likely 
exposed to airplane noise.  Thus, noise exposure is deemed 
consistent with the circumstances of his service.  38 U.S.C.A. 
§ 1154(a).

On his claim for benefits received in March 2005, the Veteran 
indicated that his tinnitus began in service in 2004, but he 
noted that he did not receive any treatment during service.  The 
Board notes that his claim was prepared in service prior to 
discharge in February 2005.  During his hearing, he testified 
that he did not have tinnitus prior to entering service.  In this 
regard, the Board observes that he is competent to give evidence 
about observable symptoms such as ringing in the ears.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Thus, the Board finds that the 
Veteran's tinnitus had its onset in service.  

A March 2009 VA audiology examination report reflects the 
examiner's opinion that the Veteran's tinnitus was not caused by 
or a result of acoustic trauma in service.  The examiner 
explained that the Veteran has low frequency hearing loss rather 
than the high frequency hearing loss typically found in noise-
induced etiology.  However, the examiner did not provide an 
opinion as to whether the tinnitus had its onset in service.  The 
examiner also observed that the tinnitus may be due to ototoxic 
medications or possible TMJ (temporal mandibular joint disease).  
In this regard, the Board observes that the Veteran took the 
ototoxic medications during service.  Thus, despite the negative 
opinion, the examiner's observations not only leave room for the 
finding that the tinnitus had its onset in service, but tend to 
support it.  

Given the above, to include the Veteran's competent and credible 
report of continuing tinnitus symptoms with an onset in service, 
and resolving all reasonable doubt in the Veteran's favor, 
service connection for tinnitus is warranted.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Withdrawn Claims

Finally, with respect to the Veteran's claims of service 
connection for a scar on the lungs, scars of the chest, facial 
scars due to chemotherapy, and residuals of dental extraction, to 
include numbness of the face, as well as a claim of entitlement 
to a compensable rating for residuals of a left orchidectomy, the 
Board notes that it may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be 
withdrawn as to any or all issues involved in the appeal at any 
time before the Board promulgates a decision. 38 C.F.R. § 20.204 
(2010). Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204.

In the present case, the appellant, at his August 2010 hearing, 
has withdrawn his appeal as to claims of service connection for a 
scar on the lungs, scars of the chest, facial scars due to 
chemotherapy, and residuals of dental extraction, to include 
numbness of the face, as well as a claim of entitlement to a 
compensable rating for residuals of a left orchidectomy.  Thus, 
there remain no allegations of errors of fact or law for 
appellate consideration with respect to these claims. 
Accordingly, the Board does not have jurisdiction to review this 
claim and it is dismissed.


ORDER

Service connection for tinnitus is granted, subject to governing 
criteria applicable to the payment of monetary benefits. 

The appeal on the claims of service connection for a scar on the 
lungs, scars of the chest, facial scars due to chemotherapy, and 
residuals of dental extraction, to include numbness of the face, 
as well as a claim of entitlement to a compensable rating for 
residuals of a left orchidectomy, are dismissed.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


